February 16, 2011 U.S. Securities and Exchange Commission Division of Corporation Finance treet NE Washington, DC 20549 RE:Clear-Lite Holdings, Inc. Withdrawal of Registration Statement on FormS-1 File Number: 333-169028 Ladies and Gentlemen: Pursuant to Rule477 under the Securities Act of 1933 (the “Act”) Clear-Lite Holdings, Inc. (the “Company”) requests the withdrawal of the Company’s Registration Statement on Form S-1 originally filed on August 24, 2010 (the “S-1 Registration Statement”).No sales of the Company’s common stock have been or will be made pursuant to the S-1 Registration Statement. The Company requests that in accordance with Rule457(p)under the Securities Act, all fees paid to the Commission in connection with the filing of the above-captioned registration statement be credited for future use. Upon grant of the Commission’s consent, please provide a facsimile copy of the written order consenting to the withdrawal of the S-1 Registration Statement to the undersigned, facsimile number (561) 375-9125. If you have any questions with respect to this matter, please contact me via telephone at (561) 544-6966. Very truly yours, /s/ Paul E. Niedermeyer Paul E. Niedermeyer Chief Executive Officer
